                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

 DOROTHY STRIPLING,

                Plaintiff,

 v.                                                   No. SA-20-CV-00174-JKP

  FREEDOM MORTGAGE CORP.


                Defendant.



                                            ORDER



       On this date, the Court considered Defendant Freedom Mortgage Corporation’s

(“Freedom Mortgage”) Motion to Dismiss for Failure to State a Claim. ECF No. 2. Plaintiff

Dorothy Stripling did not respond. Upon consideration, the Court concludes Freedom

Mortgage’s motion has merit and shall be GRANTED.



                                         STANDARD

       Upon motion by a party, a case must be dismissed when the allegations asserted in the

Complaint “fail[] to state a claim upon which relief may be granted.” Fed. R. Civ. P. 12(b)(6).

When considering a motion to dismiss for failure to state a claim, the district court must take

the factual allegations of the complaint as true and resolve any ambiguities or doubts regarding

the sufficiency of the claim in favor of the plaintiff. Doe v. United States Dep’t of Justice, 753

F.2d 1092, 1102 (D.C.Cir.1985) (citations omitted). However, conclusory allegations or legal

conclusions masquerading as factual conclusions will not suffice to prevent a motion to

dismiss. Fernandez-Montes v. Allied Pilots Ass’n, 987 F.2d 278, 284 (5th Cir. 1993). Dismissal

pursuant to Rule 12(b)(6) is appropriate when it appears no relief can be granted under any set
of facts that could be proven consistent with the allegations. See Heitschmidt v. City of Houston,

161 F.3d 834 (5th Cir. 1998); Korte v. Allstate Ins. Co., 48 F. Supp. 2d 647, 650 (E.D. Tex.

1999).

         Thus, to survive a motion to dismiss for failure to state a claim, a complaint must

contain sufficient factual assertions that, if accepted as true, “state a claim to relief that is

plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant

is liable for the misconduct alleged.” Id. After review of the well-pleaded facts, if a court can

infer no more than the mere possibility of misconduct, the pleader fails to show its entitlement

to relief. Id. at 679 (quoting Fed. R. Civ. P. 8(a)(2)).

         While this standard does not require the complainant to make detailed factual

allegations, it does demand more than a complainant’s bare assertions or legal conclusions. Id.

at 678. Hence, formulaic recitations of the elements of a cause of action supported by mere

conclusory statements do not satisfy Rule 8. Id. If the pleader fails to assert more than mere

conclusory allegations or legal conclusions and produces no facts upon which a plausible cause

of action might lie, the pleader is not entitled to the assumption of truth. Id. at 678-679;

Twombly, 550 U.S. at 563 n.8.



                                          DISCUSSION

         On February 3, 2020, Stripling filed a Petition Application for Temporary Restraining

Order and Application for Injunction in Texas state court. The state court granted Stripling’s

Motion for Temporary Restraining Order on February 4, 2020, and set a hearing on her

Application for Injunction for February 13, 2020. This cause was removed to this Court on

February 12, 2020.
       In her state-court Petition, Stripling admits she borrowed funds from Freedom

Mortgage for the purchase of a residence, and “[t]he property is encumbered by a note and deed

of trust payable to [Freedom Mortgage].” ECF No. 1 at Exhibit B. Stripling then alleges only

that Freedom Mortgage breached its contractual obligations by wrongfully accelerating the

note under the terms of the deed of trust, failing to maintain an accurate record of payments,

and failing to inform her as to the amount alleged to be in arrears. Stripling seeks injunctive

relief preventing Freedom Mortgage from foreclosing on the property. Id. at p. 6.

       Stripling’s state-court Petition fails to include any facts to support conclusory assertions

of wrongdoing. While the allegations of wrongdoing might be conceivable, Stripling fails to

include any factual substance that, if accepted as true, would state a claim that is plausible on

its face. See Ashcroft, 556 U.S. at 678; Twombly, 550 U.S. at 570. Because Stripling’s state-

court petition asserts no more than conclusory allegations of wrongdoing, it contains no factual

assertions entitled to the assumption of truth. See Ashcroft, 556 U.S. at 679. Based on the mere

conclusory allegations of wrongdoing without factual support, this Court cannot draw any

reasonable inference that Freedom Mortgage is liable for the misconduct alleged nor can it infer

any more than the mere possibility of misconduct. Consequently, Stripling fails to satisfy the

pleading requirements of Federal Rule of Civil Procedure 8(a)(2). See id. at 678-679.

       To the extent Stripling attempts to assert a cause of action of attempted wrongful

foreclosure, Texas does not recognize such a cause. James v. Wells Fargo Bank, N.A., 533 F.

App’x 444, 447 (5th Cir. 2013). Therefore, this implied cause would fail as a matter of law.

       Stripling failed to amend her complaint or otherwise respond to Freedom Mortgage’s

Motion to Dismiss filed on February 18, 2020.

       For these reasons, this Court concludes Freedom Mortgage’s Motion to Dismiss for

Failure to State a Claim must be GRANTED.
It is so ORDERED.
SIGNED this 9th day of April, 2020.




                                      JASON PULLIAM
                                      UNITED STATES DISTRICT JUDGE
